 

exhibit 10.2

REVOLVING LOAN NOTE

 

$25,000,000.00

Bethesda, Maryland

July 29, 2016

 

FOR VALUE RECEIVED, each of GOODMAN NETWORKS INCORPORATED, a Texas corporation,
Multiband Field Services, Incorporated, a Delaware corporation, and GOODMAN
NETWORKS SERVICES, LLC, a Delaware limited liability company, (individually,
each a “Borrower” and collectively, the “Borrowers”), hereby jointly and
severally unconditionally promises to pay to the order of MIDCAP FINANCIAL
TRUST, a Delaware statutory trust (together with its successors and assigns,
“Lender”) at the office of Agent (as defined herein) at c/o MidCap Financial
Services, LLC, as servicer, 7255 Woodmont Avenue, Suite 200, Bethesda,
Maryland 20814, or at such other place as Agent may from time to time designate
in writing, in lawful money of the United States of America and in immediately
available funds, in the principal sum TWENTY FIVE MILLION and No/100 Dollars
($25,000,000.00), or, if less, the aggregate unpaid principal amount of all
Revolving Loans made or deemed made by Lender to Borrowers under the terms of
that certain Credit and Security Agreement dated as of July 29, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrowers, such other borrowers that may
become “Borrowers” under the Credit Agreement, various financial institutions as
are, or may from time to time become, parties thereto as lenders (including
without limitation, Lender) and MidCap Financial Trust, individually as Lender,
and as administrative agent (in such capacity and together with its successors
and assigns, “Agent”).  All capitalized terms used herein (which are not
otherwise specifically defined herein) shall be used in this Revolving Loan Note
(this “Note”) as defined in the Credit Agreement.

1.The outstanding principal balance of the Revolving Loans evidenced by this
Note shall be payable in full on the Termination Date, or on such earlier date
as provided for in the Credit Agreement.

2.This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are required to be repaid.

3.Each Borrower promises to pay interest from the date hereof until payment in
full hereof on the unpaid principal balance of the Revolving Loans evidenced
hereby at the per annum rate or rates set forth in the Credit
Agreement.  Interest on the unpaid principal balance of the Revolving Loans
evidenced hereby shall be payable on the dates and in the manner set forth in
the Credit Agreement.  Interest as aforesaid shall be calculated in accordance
with the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

4.Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Revolving Loans evidenced by this Note may be declared,
and immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, however, that upon the occurrence of an Event of
Default pursuant to the provisions of Section 10.1(e) or Section 10.1(f) of the
Credit Agreement, the Revolving Loans evidenced by this Note shall automatically
be due and payable, without demand, notice or acceleration of any kind
whatsoever. 

5.Payments received in respect of the Revolving Loans shall be applied as
provided in the Credit Agreement.

6.Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are each hereby waived by Borrowers.

7.No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.

8.No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 11.16 of the Credit
Agreement.

9.THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

10.Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11.Whenever in this Note reference is made to Agent, Lender or Borrowers, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns.  The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

12.In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

2

--------------------------------------------------------------------------------

(Signature Page to Revolving Loan Note)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

BORROWERS:

GOODMAN NETWORKS INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Multiband Field Services, Incorporated

 

 

 

 

By:

 

 

Name:  

 

 

Title:  

 

 

 

 

 

GOODMAN NETWORKS SERVICES, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 